Public Utilities Commission, No. 10-2929-EL-UNC. This cause is pending before the court as an appeal and cross-appeal from the Public Utilities Commission of Ohio.
Upon consideration of Industrial Energy Users-Ohio and P.U.C.O.’s motion to consolidate case Nos. 2012-2098 and 2013-0228 for the purposes of briefing, and in the alternative to suspend the briefing schedule in case No. 2012-2098, it is ordered by the court that the motion to suspend the briefing schedule is granted. The briefing schedule in this case is stayed and will be reset upon the court’s resolution of the motion to dismiss and the motion to consolidate.